DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 November, 2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 December, 2020 is being considered by the examiner.

Response to Amendment
This Non-Final Rejection is in response to Applicant’s Request for Continued Examination under 37 CFR 1.114 filed on 3 December, 2020. In view of the submission filed on 11 November, 2020 being entered, claims 1-23 remain pending, wherein claims 21-23 are new.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claims 21-23, each recite similar limitations related to “the thermoelectric cooling unit” being “substantially parallel to the cover” which has not be described in the specification in such a way to reasonably convey to one skill in the relevant art that the inventor or joint inventor, at the time the application was filed, had possession of the claimed invention. Specifically, the specification fails to discuss or reasonably suggest that the thermoelectric cooling unit was intended to be substantially parallel to the cover of the housing, and the only depiction representing the disposal of the thermoelectric cooling unit to the cover is figure 1A (cover designated at 103 and thermoelectric cooling unit designated as 107). To this end, the figure does not reasonably depict or suggest, in any way, that the cover and the thermoelectric cooling unit were intended, at the time the application was filed, to be parallel, or substantially parallel to one another. Therefore, the limitations are believed to contain new matter. For examination purposes, it is being construed that the thermoelectric cooling unit is adjacent to the cover, as this would provide that the thermoelectric cooling unit is to be disposed relative to the cover of the housing and supported by at least figure 1A of the present invention.

Claims 1-12 and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the limitations presented within the preamble state, “An apparatus for controlling an environmental condition inside a housing with a cover”, wherein the claim body later recites, “wherein the cover of the housing is configured to form an acute angle relative to the horizontal plane”, which renders the claim indefinite. One having ordinary skill within the art would not be readily apprised the metes and bounds of the claimed invention, as it relates to specifically “an apparatus for controlling an environmental condition” of which the Applicant has amended to add limitations related to “the housing” and “the cover of the housing” within the body of the claim, when the original recitation of “a housing with a cover” is an intended use and purpose of the invention. With regards to the effect of the preamble in a claimed invention, “the claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural recitations or mere statements of purpose or use ‘can be resolved only on review of the entirety of the [record] to gain an understanding of whether the inventors actually invented and intended to encompass by the claim’”. See MPEP §2111.02- II. More so the same section further recites, “During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference…between the claimed invention and the prior art”. With respect to the effects of the preamble, it is determined that the present preamble provides that the apparatus must be within or capable of being within a housing, which includes a cover, but the intended purposes and use of the apparatus of the claimed invention is not limited further by the structure of the housing, as the apparatus is not directed to the housing or structure of the housing. Particularly, the invention, when considering the invention as a whole, is to the apparatus controlling the environmental condition, which is positioned within a housing, or capable of being positioned within a housing, that contains a cover. Therefore, for examination purposes, it is being construed that the apparatus for controlling an environmental condition inside a housing with a cover, comprises the remaining elements of the claim, except is excluded from including “wherein the cover of the housing is configured to form an acute angle relative to a horizontal plane”, as this limitation is directed to structures not related to the claimed apparatus of claim 1.
As to claims 2-12 and 21, which directly or indirectly depend from rejected claim1, these claims are further rejected under 35 U.S.C. 112(b) due to dependency from claim 1.
As to claims 21-23, the term "substantially" is a relative term which renders the claims indefinite.  The term "substantially" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the specification fails to provide any standard for measuring the degree of disposal (i.e., parallel disposal), either by examples or teachings that can be used to measure a degree without a precise numerical measurement, of the thermoelectric cooling unit to the cover of the housing. Due to this, the substantially” with regards to the degree of parallel disposal of the thermoelectric cooling unit and cover of the housing. For examination purposes, it is being construed that the thermoelectric cooling unit is adjacent to the cover, as this would provide that the thermoelectric cooling unit is to be disposed relative to the cover of the housing and supported by at least figure 1A of the present invention.
Claim 18 recites the limitation "the controller" in line 17.  There is insufficient antecedent basis for this limitation in the claim. It is unclear based on the claims the relationship between the controller and the vehicle system; is it another controller separate from the engine control unit or connected/a component of the engine control unit? The claim, as presented, is unclear. It appears that the controller provides control to the thermoelectric cooling unit based on the recitation of “the controller enables the thermoelectric cooling unit”, wherein the “engine control unit” was previously provided to be configured to communication with the thermoelectric cooling unit. For examination purposes, it is being construed that the controller was intended to recite the engine control unit.
Claims 19-20 and 23 depend from rejected independent claim 18, and therefore, are further rejected under 35 U.S.C. 112(b) due to dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 18-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over SAGERIAN (US 2016/0150683 A1), in view of PCE, INST. (NPL: “Thermo Hygrometers” – PCE Instruments (November 2011), which was previously provided to the Applicant in the Non-Final mailed on 24 January, 2020) and JOHANSSON (US 2011/0030388 A1).
As to claim 1 (as interpreted under 35 U.S.C. 112(b) for examination purposes), SAGERIAN discloses an apparatus for controlling an environmental condition (par. 27, lines 1-6) inside a housing (10; par. 23, lines 1-3) with a cover (200/300; par. 23, lines 8-10 and 14-19), comprising:
a thermoelectric cooling unit (600 comprising first and second portions 610/620; par. 27, lines 6-12) comprising a first side facing away from an inner surface of the housing (first surface of first portion, 610, which faces away from cover, 300, as shown in figures 6-8 and in view of par. 28, lines 1 –17) and a second side facing the inner surface of the housing(second surface of first portion, 610, which faces the inner surface of the housing, 300, as shown in figures 6-8 and in view of par. 28, lines 1-17);
sensors (560/570) positioned inside the housing (par. 63, lines 1-3; par. 65, lines 1-3) and configured to sense a humidity value and a temperature value inside the housing (par. 61, line 1 – par. 65, line 14); and
510; par. 61, line 2) configured to communicate with the sensors (par. 62, lines 1-12; par. 64, lines 1-12) and the thermoelectric cooling unit (par. 66, line 1- par. 67, line 9), wherein the controller receives information regarding the humidity value and the temperature value from the sensors (SAGERIAN is capable of providing the controller function of receiving information related to humidity and temperature values from the sensors, as described in par. 61, lines 4-6 and 9-16; par. 62, lines 1-12; par. 64, lines 1-12);
wherein if the humidity value is greater than a humidity threshold (figure 11, ‘No’ at step 830) and the temperature value is greater than a temperature threshold (figure 11, ‘Yes’ at step 820), the controller enables the thermoelectric cooling unit to remove moisture in the housing (figure 11, at step 840; par. 75, line 1- par. 78,line 28).
However, SAGERIAN does not further disclose a capillary unit as required by the claim, nor that the humidity and temperature sensors are formed within a sensor, so as to be configured to sense a humidity value and a temperature value.
First, SAGERIAN differs from the prior art by disclosing that the humidity measurements and temperature measurements are taken by different sensors, e.g., a dedicated temperature sensor for determining temperature within the casing and a dedicated humidity sensor for determining humidity within the casing. However, as provided for by PCE, INST., various known sensing/measuring devices, such as thermos hygrometers, are configured to measure relative air humidity and temperature (pg. 1 of PCE, INST.), which a hygrometer was a defined type of humidity sensor to be used by SAGERIAN(par. 64, lines 4-6 of SAGERIAN). This is strong evidence that modifying SAGERIAN as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., detecting humidity and temperature by a sensor that is configured to measure and sense both humidity and temperature). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify SAGERIAN by PCE, INST. such that a sensor is provided to function as a humidity and temperature sensor, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of detecting humidity and temperature by a sensor that is configured to measure and sense both humidity and temperature.
Second, JOHANSSON is within the field of endeavor of humidity and temperature control within an enclosure (abstract, lines 1-3). JOHANSSON teaches a similar configuration to that of SAGERIAN which provides a Peltier device (par. 18, lines 1-4) comprises a first side facing away from an inner surface of the housing (surface of 4 which faces into the interior of the housing, 1, as shown in figure 2a) and a second side facing the inner surface of the housing (surface of 4 which is disposed at and faces the inner surface of the housing, 1, as shown in figure 2a), such that the second portion of the Peltier device is exterior to the housing (see figure 2a, wherein 3 is a portion of the Peltier device exterior to the housing, which is similar to the embodiments of figures 7 and 8 of SAGERIAN which provides a second portion, 620, of the thermoelectric device to be exterior the housing, 10). In addition to this configuration, JOHANSSON teaches that a capillary unit (6) can be positioned along three surfaces of the Peltier device (figures 3-4) which  comprises a first part(6b) and a second part(6a), wherein the first part and the second part are integrally formed (6a-6c are of the same mat, and only defined from one another by the positioning relative to the Peltier device), wherein the first part is coupled to the Peltier device (6b is coupled to Peltier at section 4; par. 59, lines 2-5) positioned structure of figures 3-4, in view of positioning of Peltier device as defined by figure 2a, such that portion 4 of the Peltier is within the housing) and the second part is positioned outside of the housing (structure of figures 3-4, in view of positioning of Peltier device as defined by figure 2a, such that portion 3 of the Peltier is outside, at least partially, the housing). It is provided that the mat enables absorption of the moisture condensed on the cool surface of the Peltier device and moved to the hot surface of the Peltier device (par. 59, lines 2-14).  As evident by the positioning of the Peltier device and mat relative to the housing and one another, the moisture condensed, at the cold surface along the interior, would be able to be effectively removed from the interior of the housing so as to accomplish the goal of controlling at least the humidity within the housing (abstract, lines 1-14). More so, it is noted that the Peltier device can be switched (par. 60, lines 1-6, in view of par. 70, lines 1-3), such that the interior structure of the Peltier (4) is a hot surface and the exterior structure of the Peltier (3) is a cold surface by changing the polarity of the Peltier device. With this in mind, it could be provided that humidity is added to the interior of the enclosure by condensing moisture from an exterior of the housing and circulating it to the inside of the enclosure via the mat (par. 60, lines 1-6). Therefore, it would have been obvious to one having ordinary skill within the art to modify SAGERIAN with the teachings of JOHANSSON to incorporate a capillary unit, as claimed, for the purposes of modifying the humidity within the enclosure by controlling a flow of condensate either into or out of the enclosure as necessary (abstract, lines 1-14 and par. 60, lines 1-6, in view of par. 70, lines 1-3). In doing so, it would be evident that SAGERIAN could be provided with a capillary unit which connects the first and second parts of the thermoelectric device, while being both inside and outside of the housing, so as to effectively modify the humidity within the 

As to claim 2, SAGERIAN, as modified by PCE, INST. and JOHANSSON, further discloses wherein the controller is capable of setting a target temperature of the first side of the thermoelectric cooling unit (par. 61, line 1 – par. 62, line 12), but does not explicitly disclose wherein the target temperature is 7 °C. However, Applicant is advised that "[A]pparatus claims cover what a device is, not what a device does", as stated in MPEP§2114- II.  With respect to the present application, the limitation, “the controller sets a target temperature of the first side of the thermoelectric cooling unit to be 7°C”, is being given the appropriate patentable weight, as it does not structurally differentiate the "the controller" or “the thermoelectric cooling unit”.  As, SAGERIAN, as modified, provides the function of setting a target temperature of the thermoelectric at the first side, it is therefore, provided that SAGERIAN, as modified, is capable of providing that the target temperature could be 7°C, to control the temperature and humidity within the housing.  Therefore, since the structural limitations have been disclosed by SAGERIAN, as modified, it is believed there is no difference between the claimed invention and the prior art.

As to claim 3, SAGERIAN, as modified by PCE, INST. and JOHANSSON, further discloses a heat sink coupled to the second side of the thermoelectric cooling unit  (see figures 6-8 of SAGERIAN; par. 29, lines 1-30 – wherein the coupling of the second side is through the connection of the first part, 610, being joined to the second part, 620, of the thermoelectric to be attached to the heatsink for heat transfer), and wherein the controller enables the thermoelectric SAGERIAN is capable of providing the controller function of enabling heating of the thermoelectric cooling unit, as described in par. 61, lines 7-9 and par. 70, lines 13-17 and par. 72, lines 13-17).
More so, in the combination of SAGERIAN, in view of PCE, INST. and JOHANSSON, it was previously provided that the capillary unit extends from the first interior part of the thermoelectric cooling unit to the second exterior part of the thermoelectric cooling unit. Therefore, as provided, the capillary could be provided as such with the second part of the capillary along the exterior surface of the second part, 620, as discussed in the rejection of claim 1. This would provide that the heatsink is along an exterior surface of the capillary as the teachings of JOHANSSON require that the capillary is in contact with the heated surface of the Peltier device, so as to effectively evaporate the condensed liquid circulated away from the cold surface of the Peltier device for the purposes of adjusting the humidity within the enclosed housing. In addition, as SAGERIAN provides control of heating and cooling the various sides of the thermoelectric cooling unit, the attachment of the capillary unit to the thermoelectric cooling unit, is capable of providing that the controller enables the thermoelectric cooling unit to heat the second part of the capillary unit to evaporate the liquid within the second part of the capillary unit. Due to this, it is believed that the combination SAGERIAN, in view of PCE, INST. and JOHANSSON, provides the structural limitations of the second part of the capillary unit being coupled to the heatsink and functional limitations of the controller to evaporate the liquid within the second part of the capillary unit. Again, it would have been obvious for those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify SAGERIAN, in view of PCE, INST. and JOHANSSON, to provide the capillary structure attached to the thermoelectric cooling unit, which could be further attached to a heatsink when along the second as taught by JOHANSSON at par. 59, lines 11-14, in view of the goals of controlling humidity discussed in abstract, lines 1-14).

As to claim 4, SAGERIAN, as modified by PCE, INST. and JOHANSSON, does not further disclose the requirements of claim 4.
However, JOHANSSON, further, teaches a U-shaped structure(15; figure 5 of JOHANSSON) coupled to the first side of the thermoelectric cooling unit (via the capillary mat which can continue around from the second side of the Peltier device to the first side of the Peltier device; par. 64, lines 1-3, in view of figure 5 structure and par. 61, line 1 – par. 63, line 15) , wherein the U-shaped structure is coupled to the first part of the capillary unit (par. 64, lines 1-3). JOHNSSON notes that the receptacle may collect moisture (par. 61, lines 6-8). With this collection, the U-shaped receptacle structure may aid in the collection and removal/addition of moisture to the housing. Therefore, it would have been obvious to one having ordinary skill within the art, to modify SAGERIAN, in view of PCE, INST., JOHANSSON, and 103 U.S.C. 103 rationale, to further incorporate a U-shaped structure coupled as required for the purposes of at least collecting moisture, which may aid in the collection and removal/addition of moisture to the housing.

As to claim 5, SAGERIAN, as modified by PCE, INST. and JOHANSSON, does not further disclose the requirements of claim 5.
However, JOHANSSON, further, teaches a U-shaped structure(15; figure 5 of JOHANSSON) includes a sloped-shape (the sides are sloped to form the U-shape), and wherein wherein the capillary would be wrapped around from first and second parts of the Peltier device, as shown in figures 3-4 of JOHANSSON, and wherein the receptacle would be provided around the capillary structure like shown in figure 5;  par. 64, lines 1-3, in view of figure 5 structure and par. 61, line 1 – par. 63, line 15). JOHNSSON notes that the receptacle may collect moisture (par. 61, lines 6-8). With this collection, the U-shaped receptacle structure may aid in the collection and removal/addition of moisture to the housing. Therefore, it would have been obvious to one having ordinary skill within the art, to modify SAGERIAN, in view of PCE, INST., JOHANSSON, and 103 U.S.C. 103 rationale, to further incorporate the further requirements of the U-shaped structure coupled as required for the purposes of at least collecting moisture, which may aid in the collection and removal/addition of moisture to the housing.

As to claim 6, SAGERIAN, as modified by PCE, INST. and JOHANSSON, does not further disclose the requirements of claim 6.
However, JOHANSSON, further, teaches a structure(15; figure 5 of JOHANSSON) coupled to the first side of the thermoelectric cooling unit (via the capillary mat which can continue around from the second side of the Peltier device to the first side of the Peltier device; par. 64, lines 1-3, in view of figure 5 structure and par. 61, line 1 – par. 63, line 15) , wherein the structure is coupled to the first part of the capillary unit (par. 64, lines 1-3). JOHNSSON notes that the receptacle may collect moisture (par. 61, lines 6-8). With this collection, the receptacle structure may aid in the collection and removal/addition of moisture to the housing. Therefore, it would have been obvious to one having ordinary skill within the art, to modify SAGERIAN, in view of PCE, INST., JOHANSSON, and 103 U.S.C. 103 rationale, to further 
More so, it would have been obvious for one having ordinary skill in the art to provide the receptacle to be funnel-shape, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP§ 2144.04-IV(b). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, SAGERIAN, in view of PCE, INST., JOHANSSON, and 103 U.S.C. 103 rationale, with the receptacle being funnel-shaped, dependent upon a design choice. Further, note that in the instant application, par. 31-32, the Applicant has not disclosed any criticality for the claimed limitations, but provides other shapes may be provided, such as a U-shaped or J-shaped structure.

As to claim 7, SAGERIAN, as modified by PCE, INST. and JOHANSSON, further discloses a heat conductor (650) positioned between the thermoelectric cooling unit and the heat sink (par. 46, lines 6-23).

As to claim 8, SAGERIAN, as modified by PCE, INST. and JOHANSSON, discloses wherein the humidity threshold is a relative humidity between 75% and 100%, with one example being 85% (par. 77, lines 5-9). However, SAGERIAN, as modified, does not explicitly disclose wherein the humidity threshold is a relative humidity of 50%.
That being mentioned, SAGERIAN discloses that the temperature within such enclosures housing displays may encounter various temperatures depending on the environment which it is par. 6, lines 1-3). SAGERIAN, further, notes that cold temperatures may affect the operation of the display, such as dimming the screen or freezing a liquid crystal display (par. 6, lines 3-7). Similar effects of temperature to the display are also known when the conditions are hot, such that the display may be overheated (par. 6, lines 8-12).  It is also known that temperature and humidity are correlated to one another, such that as temperature changes so does the moisture content of the air. Therefore, dependent upon the application of operation of the display enclosure with the display the environmental temperature conditions, which affects the humidity conditions, may be different (par. 24, lines 1-16), such that the threshold humidity may be different dependent upon the application of the display enclosure and display. Therefore, although the prior art discloses a range for the relative humidity different than that claimed by the present invention. It is understood that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”. MPEP §2144.05 – I. Particularly, it would have been predictable that the humidity threshold would be different based on the Application due to the environmental conditions the display enclosure and display/electronics within the enclosure are subject to. Due to this, it might be advantageous to set the desired humidity threshold based on at least the environmental conditions experienced by the enclosure and display/electronics to maintain the optimal working conditions for the display/electronics necessary to mitigate any foreseeable failures of the display/electronics recognized within SAGERIAN. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify SAGERIAN, in view PCE, INST. and JOHANSSON, as claimed with the humidity threshold to be a relative humidity of 50% to ensure the display/electronics are operable under the climate conditions which the device is operated within.

As to claim 9, SAGERIAN, as modified by PCE, INST. and JOHANSSON, discloses wherein the temperature threshold is between 30 and 45°C (par. 76, lines 5-8), or another temperature threshold could be between -20 and 10°C (par. 71, lines 8-12). However, SAGERIAN, as modified, does not explicitly disclose wherein the temperature threshold is a 25°C.
That being mentioned, SAGERIAN discloses that the temperature within such enclosures housing displays may encounter various temperatures depending on the environment which it is operated (par. 6, lines 1-3). SAGERIAN, further, notes that cold temperatures may affect the operation of the display, such as dimming the screen or freezing a liquid crystal display (par. 6, lines 3-7). Similar effects of temperature to the display are also known when the conditions are hot, such that the display may be overheated (par. 6, lines 8-12).  Therefore, dependent upon the application of operation of the display enclosure with the display the environmental temperature conditions may be different (par. 24, lines 1-16), such that the threshold temperature may be different dependent upon the application of the display enclosure and display. Therefore, although the prior art discloses a range for the threshold temperature different than that claimed by the present invention. It is understood that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”. MPEP §2144.05 – I. Particularly, it would have been predictable that the temperature threshold would be different based on the Application due to the environmental conditions the display enclosure and display/electronics within the enclosure are subject to. Due to this, it might be advantageous to set the desired temperature threshold based on at least the environmental conditions experienced by the enclosure and display/electronics to maintain the optimal working conditions 

As to claims 10-12, SAGERIAN, as modified by PCE, INST. and JOHANSSON, discloses previously taught the control provided by the controller with regards to the temperature and humidity thresholds (see combination of art provided within the rejection of claim 1), and is further capable of providing such limitations required by claims 10-12, should the conditions be met. MPEP §2111.04 – II explains, “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed”.   As the system is provided the controller and ability to operate the thermoelectric with regards to the conditions within the housing, then the combination of SAGERIAN, in view of PCE, INST. and JOHANSSON, is capable of performing the function required by the claims. Therefore, with respect to the present application, the limitation, “wherein if the humidity value is greater than the humidity threshold and the temperature value is less than the temperature threshold, the controller sets a target temperature of the first side of the thermoelectric cooing unit to be the temperature threshold claim 10)”, “wherein if the relative humidity value is equal to or less than the humidity threshold and the temperature value is less than the temperature threshold, the controller sets a target temperature of the first side of the thermoelectric cooling unit to be the temperature threshold (claim 11)”, and “wherein if the humidity value is equal to or less than the humidity threshold and the temperature value is greater than the temperature threshold, the controller sets a first target temperature of the first side of the thermoelectric cooling unit to be the temperature threshold, and wherein the controller sets a second temperature inside the housing to be a second temperature value different from the temperature value (claim 12)”, the "the controller" or “the thermoelectric cooling unit” are capable of providing the claimed functions, as the apparatus provides the claimed structure capable of performing the functions should the conditions of the claims be met.  

As to claim 18, SAGERIAN discloses a system comprising:
a thermoelectric cooling unit (600 comprising first and second portions 610/620; par. 27, lines 6-12) configured to control an environmental condition(abstract, lines 1-13;par. 27, lines 1-12) inside a housing(10; par. 23, lines 1-3), the thermoelectric cooling unit comprising a first side facing away from an inner surface of the housing (first surface of first portion, 610, which faces away from cover, 300, as shown in figures 6-8 and in view of par. 28, lines 1 –17) and a second side facing the inner surface of the housing(second surface of first portion, 610, which faces the inner surface of the housing, 300, as shown in figures 6-8 and in view of par. 28, lines 1-17);
560/570) positioned inside the housing (par. 63, lines 1-3; par. 65, lines 1-3) and configured to sense a humidity value and a temperature value inside the housing (par. 61, line 1 – par. 65, line 14); and
a control unit (510; par. 61, line 2) configured to communicate with the sensors (par. 62, lines 1-12; par. 64, lines 1-12) and the thermoelectric cooling unit (par. 66, line 1- par. 67, line 9), wherein the control unit receives information regarding the humidity value and the temperature value from the sensors (SAGERIAN is capable of providing the controller function of receiving information related to humidity and temperature values from the sensors, as described in par. 61, lines 4-6 and 9-16; par. 62, lines 1-12; par. 64, lines 1-12);
wherein if the humidity value is greater than a humidity threshold (figure 11, ‘No’ at step 830) and the temperature value is greater than a temperature threshold (figure 11, ‘Yes’ at step 820), the control unit enables the thermoelectric cooling unit to remove moisture in the housing (figure 11, at step 840; par. 75, line 1- par. 78,line 28);
wherein the housing (10) includes a cover (200/300; par. 23, lines 8-10 and 14-19).
However, SAGERIAN does not further disclose a capillary unit as required by the claim, the humidity and temperature sensors are formed within a sensor, so as to be configured to sense a humidity value and a temperature value, the control unit is an engine control unit of a vehicle, which the system is directed towards, and the cover of the housing is configured to form an acute angle relative to a horizontal plane.
First, SAGERIAN differs from the prior art by disclosing that the humidity measurements and temperature measurements are taken by different sensors, e.g., a dedicated temperature sensor for determining temperature within the casing and a dedicated humidity sensor for determining humidity within the casing. However, as provided for by PCE, INST., pg. 1 of PCE, INST.), which a hygrometer was a defined type of humidity sensor to be used by SAGERIAN(par. 64, lines 4-6 of SAGERIAN). This is strong evidence that modifying SAGERIAN as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., detecting humidity and temperature by a sensor that is configured to measure and sense both humidity and temperature). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify SAGERIAN by PCE, INST. such that a sensor is provided to function as a humidity and temperature sensor, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of detecting humidity and temperature by a sensor that is configured to measure and sense both humidity and temperature.
Second, JOHANSSON is within the field of endeavor of humidity and temperature control within an enclosure (abstract, lines 1-3). JOHANSSON teaches a similar configuration to that of SAGERIAN which provides a Peltier device (par. 18, lines 1-4) comprises a first side facing away from an inner surface of the housing (surface of 4 which faces into the interior of the housing, 1, as shown in figure 2a) and a second side facing the inner surface of the housing (surface of 4 which is disposed at and faces the inner surface of the housing, 1, as shown in figure 2a), such that the second portion of the Peltier device is exterior to the housing (see figure 2a, wherein 3 is a portion of the Peltier device exterior to the housing, which is similar to the embodiments of figures 7 and 8 of SAGERIAN which provides a second portion, 620, of the thermoelectric device to be exterior the housing, 10). In addition to this configuration, JOHANSSON teaches that a capillary unit (6) can be positioned along three surfaces of the Peltier device (figures 3-4) which  comprises a first part(6b) and a second part(6a), wherein the first part and the second part are integrally formed (6a-6c are of the same mat, and only defined from one another by the positioning relative to the Peltier device), wherein the first part is coupled to the Peltier device (6b is coupled to Peltier at section 4; par. 59, lines 2-5) positioned inside the housing (structure of figures 3-4, in view of positioning of Peltier device as defined by figure 2a, such that portion 4 of the Peltier is within the housing) and the second part is positioned outside of the housing (structure of figures 3-4, in view of positioning of Peltier device as defined by figure 2a, such that portion 3 of the Peltier is outside, at least partially, the housing). It is provided that the mat enables absorption of the moisture condensed on the cool surface of the Peltier device and moved to the hot surface of the Peltier device (par. 59, lines 2-14).  As evident by the positioning of the Peltier device and mat relative to the housing and one another, the moisture condensed, at the cold surface along the interior, would be able to be effectively removed from the interior of the housing so as to accomplish the goal of controlling at least the humidity within the housing (abstract, lines 1-14). More so, it is noted that the Peltier device can be switched (par. 60, lines 1-6, in view of par. 70, lines 1-3), such that the interior structure of the Peltier (4) is a hot surface and the exterior structure of the Peltier (3) is a cold surface by changing the polarity of the Peltier device. With this in mind, it could be provided that humidity is added to the interior of the enclosure by condensing moisture from an exterior of the housing and circulating it to the inside of the enclosure via the mat (par. 60, lines 1-6). Therefore, it would have been obvious to one having ordinary skill within the art to modify SAGERIAN with the teachings of JOHANSSON to incorporate a capillary unit, as claimed, for abstract, lines 1-14 and par. 60, lines 1-6, in view of par. 70, lines 1-3). In doing so, it would be evident that SAGERIAN could be provided with a capillary unit which connects the first and second parts of the thermoelectric device, while being both inside and outside of the housing, so as to effectively modify the humidity within the enclosure by operation of the thermoelectric and flow of condensed liquid within the capillary unit.
Third, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of SAGERIAN to have a disposal angle of the display relative to the horizontal plane to be an acute angle (less than 90°) since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of SAGERIAN would not operate differently with the claimed display angle relative to a horizontal plane which it is disposed about and since display is intended to be able to be viewed when disposed would function appropriately having the claimed disposal angle relative to the horizontal plane. Further, applicant places no criticality on the range claimed, indicating simply that the case “can be moved or rotated such that the angle θ can change accordingly”(par. 39 of the present invention’s specification) and “the operator can position the dashboard component 601 and the system 600 at an angle (e.g., angle θ shown in Figure 2A) relative to the horizontal” (par. 57 of the present invention’s specification), which suggests the angle may be changed accordingly, and does not required the necessity of being an acute angle.
Lastly, it is known to provide vehicle systems with thermoelectric device (see at least US 2017/0176061 A1; US 2016/0137036 A1; US 2015/0165955 A1; US 2012/0117983 A1; US 2010/0274396 A1; US 2010/0107656 A1; US 2010/0050659 A1; US 9,857,107 B2), such that is well-known within the art that such systems can be applied to vehicle systems. In addition, vehicles are known to have various electronic equipment therein, such that applying thermoelectric systems that modulate conditions of electronics would be known to those having ordinary skill within the art. In doing so, the control unit could be an engine control unit of a vehicle for which the thermoelectric cooling unit is provided control by said engine control unit.

As to claim 19, SAGERIAN, as modified by PCE, INST., JOHANSSON, and 35 U.S.C. 103 rationale, does not further disclose the requirements of claim 19.
However, JOHANSSON, further, teaches a U-shaped structure(15; figure 5 of JOHANSSON) coupled to the first side of the thermoelectric cooling unit (via the capillary mat which can continue around from the second side of the Peltier device to the first side of the Peltier device; par. 64, lines 1-3, in view of figure 5 structure and par. 61, line 1 – par. 63, line 15) , wherein the U-shaped structure is coupled to the first part of the capillary unit (par. 64, lines 1-3). JOHNSSON notes that the receptacle may collect moisture (par. 61, lines 6-8). With this collection, the U-shaped receptacle structure may aid in the collection and removal/addition of moisture to the housing. Therefore, it would have been obvious to one having ordinary skill within the art, to modify SAGERIAN, in view of PCE, INST., JOHANSSON, and 103 U.S.C. 103 rationale, to further incorporate a U-shaped structure coupled as required for the purposes of 

As to claim 20, SAGERIAN, as modified by PCE, INST., JOHANSSON, and 35 U.S.C. 103 rationale, does not further disclose the requirements of claim 20.
However, JOHANSSON, further, teaches a structure(15; figure 5 of JOHANSSON) coupled to the first side of the thermoelectric cooling unit (via the capillary mat which can continue around from the second side of the Peltier device to the first side of the Peltier device; par. 64, lines 1-3, in view of figure 5 structure and par. 61, line 1 – par. 63, line 15) , wherein the structure is coupled to the first part of the capillary unit (par. 64, lines 1-3). JOHNSSON notes that the receptacle may collect moisture (par. 61, lines 6-8). With this collection, the receptacle structure may aid in the collection and removal/addition of moisture to the housing. Therefore, it would have been obvious to one having ordinary skill within the art, to modify SAGERIAN, in view of PCE, INST., JOHANSSON, and 103 U.S.C. 103 rationale, to further incorporate a structure coupled as required for the purposes of at least collecting moisture, which may aid in the collection and removal/addition of moisture to the housing.
More so, it would have been obvious for one having ordinary skill in the art to provide the receptacle to be funnel-shape, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP§ 2144.04-IV(b). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, SAGERIAN, in view of PCE, INST., JOHANSSON, and 103 U.S.C. 103 rationale, with the receptacle being funnel-shaped, 

As to claim 21(as interpreted under 35 U.S.C. 112(b) for examination purposes), SAGERIAN, as modified by PCE, INST., JOHANSSON, and 35 U.S.C. 103 rationale, further discloses wherein the thermoelectric cooling unit is adjacent to the cover (figure 6-8 which positions the thermoelectric cooling unit adjacent the rear cover,300, and in view of figure 1, which provides the thermoelectric cooling unit adjacent the front cover, 200).

As to claim 23(as interpreted under 35 U.S.C. 112(b) for examination purposes), SAGERIAN, as modified by PCE, INST., JOHANSSON, and 35 U.S.C. 103 rationale, further discloses wherein the thermoelectric cooling unit is adjacent to the cover (figure 6-8 which positions the thermoelectric cooling unit adjacent the rear cover,300, and in view of figure 1, which provides the thermoelectric cooling unit adjacent the front cover, 200).

Claims 13-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over SAGERIAN (US 2016/0150683 A1), in view of PCE, INST. (NPL: “Thermo Hygrometers” – PCE Instruments (November 2011), which was previously provided to the Applicant in the Non-Final mailed on 24 January, 2020) and JOHANSSON (US 2011/0030388 A1).
As to claim 13, SAGERIAN discloses a method for controlling an environmental condition (par. 27, lines 1-6) inside a container configured to accommodate a display (10; abstract, lines 1-3; par. 23, lines 2-6),the method comprising:
par. 61, line 1 – par. 65, line 14; step 810 of figure 11; par. 75, lines 1-11);
analyzing the humidity value based on a humidity threshold (par. 77, lines 1-17; par. 78, lines 1-28; step 830 of figure 11);
analyzing the temperature value based on a temperature threshold (par. 76, line 1 – par. 81, lines 16; steps 820 and 860 of figure 11)
a thermoelectric cooling unit (600 comprising first and second portions 610/620; par. 27, lines 6-12) coupled to the container (figures 6-8 – wherein the thermoelectric is coupled to a rear cover, 300, of the container; par. 28, lines 1 –17), wherein the thermoelectric cooling unit includes a first side facing away from an inner surface of the container (first surface of first portion, 610, which faces away from cover, 300, as shown in figures 6-8 and in view of par. 28, lines 1 –17) and wherein the container includes a cover for viewing the display (200; par. 23, lines 8-13). 
However, SAGERIAN does not further disclose a capillary unit as required by the claim, nor wherein the display cover is configured to form an n acute angle relative to a horizontal plane.
First, JOHANSSON is within the field of endeavor of humidity and temperature control within an enclosure (abstract, lines 1-3). JOHANSSON teaches a similar configuration to that of SAGERIAN which provides a Peltier device (par. 18, lines 1-4) coupled to a housing (3/4 coupled to housing, 1, as shown in figures 2a-2d). In addition to this configuration, JOHANSSON teaches that a capillary unit (6) can be positioned along three surfaces of the Peltier device (figures 3-4) which  comprises a first part(6b) and a second part(6a), wherein the first part is coupled to a first portion of a Peltier device (6b is coupled to Peltier at section 4; par. 59, lines 2-5) and a second part is coupled to another part of the Peltier device (6a is coupled to Peltier at section 3; par. 59, lines 8-14). It is provided that the mat enables absorption of the moisture condensed on the cool surface of the Peltier device and moved to the hot surface of the Peltier device (par. 59, lines 2-14).  As evident by the positioning of the Peltier device and mat relative to the housing and one another, the moisture condensed, at the cold surface along the interior, would be able to be effectively removed from the interior of the housing so as to accomplish the goal of controlling at least the humidity within the housing (abstract, lines 1-14). More so, it is noted that the Peltier device can be switched (par. 60, lines 1-6, in view of par. 70, lines 1-3), such that the interior structure of the Peltier (4) is a hot surface and the exterior structure of the Peltier (3) is a cold surface by changing the polarity of the Peltier device. With this in mind, it could be provided that humidity is added to the interior of the enclosure by condensing moisture from an exterior of the housing and circulating it to the inside of the enclosure via the mat (par. 60, lines 1-6). Therefore, it would have been obvious to one having ordinary skill within the art to modify SAGERIAN with the teachings of JOHANSSON to incorporate a capillary unit, as claimed, for the purposes of modifying the humidity within the enclosure by controlling a flow of condensate either into or out of the enclosure as necessary (abstract, lines 1-14 and par. 60, lines 1-6, in view of par. 70, lines 1-3). In doing so, it would be evident that SAGERIAN could be provided with a capillary unit which connects to first and second parts of the thermoelectric device, along respective first and second parts of the capillary mat, so as to effectively modify the humidity within the enclosure by operation of the thermoelectric and flow of condensed liquid within the capillary unit.
par. 24, lines 1-6) for viewing the display, but does not expressly disclose the angle of which the display to be mounted is configured to form an acute angle relative to a horizontal angle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of SAGERIAN to have a disposal angle of the display relative to the horizontal plane to be an acute angle (less than 90°) since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of SAGERIAN would not operate differently with the claimed display angle relative to a horizontal plane which it is disposed about and since display is intended to be able to be viewed when disposed would function appropriately having the claimed disposal angle relative to the horizontal plane. Further, applicant places no criticality on the range claimed, indicating simply that the case “can be moved or rotated such that the angle θ can change accordingly”(par. 39 of the present invention’s specification) and “the operator can position the dashboard component 601 and the system 600 at an angle (e.g., angle θ shown in Figure 2A) relative to the horizontal” (par. 57 of the present invention’s specification), which suggests the angle may be changed accordingly, and does not required the necessity of being an acute angle.
In addition, it will be noted, according to MPEP§ 2111.04 – II, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”. In this case the claim requires, “if the humidity value is greater than the relative humidity threshold and the temperature value is greater than the temperature threshold, enabling a thermoelectric cooling unit coupled to the container to at least partially remove moisture in the container…wherein the first side of the thermoelectric cooling unit at least partially removes the moisture in the container…a first part to collect the removed moisture and transmit the removed moisture to a second part of the capillary unit”, which includes when the condition of the humidity value is greater than the relative humidity threshold and the temperature value is greater than the temperature threshold is present and when the condition is not present. Due to this, the claimed functionality within the method is not required, and the claim is being interpreted in terms of the condition when the humidity value is not greater than the relative humidity threshold(either less than or equal to the relative humidity threshold) and the temperature value is not greater than the temperature threshold(either less than or equal to the relative humidity threshold), and any combinations thereof, such that the recited conditions following the contingent limitation are not required as the contingent limitation has not occurred.

 As to claim 14, SAGERIAN, as modified by JOHANSSON and 35 U.S.C. 103 rationale, further discloses wherein the thermoelectric cooling unit includes a second side facing the inner surface of the container(second surface of first portion, 610, which faces the inner surface of the housing, 300, as shown in figures 6-8 and in view of par. 28, lines 1-17), and wherein the second side of the thermoelectric cooling unit is provided a heatsink (650; par. 46, lines 6-23) on the surface thereof. In addition, in the previous modification of SAGERIAN, in view of at least JOHANSSON, the capillary unit was provided the second part (6a provided on 3; see rejection of claim 13, which claim 14 directly depends). It could be provided by the combinations of at least SAGERIAN, in view of JOHANSSON, that the heatsink (650) is provided between the capillary unit’s second part and second side of the thermoelectric device for the purposes of filling any gaps between the thermoelectric device second side and second part of the capillary unit to increase thermal conductivity therebetween (par. 46, lines 18-20). It, therefore, would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify SAGERIAN, in view of the previous modifications by JOHANSSON and 103 rationale, to provide that the coupling of the second part of the capillary mat via a heatsink to the second side of the thermoelectric cooling unit to fill any gap between the two, thereby increasing the thermal conductivity between the two. 
Further, in view of the contingency of the method of claim 14, the requirements of “heating the second part of the capillary unit to evaporate the removed moisture by the thermoelectric cooling unit” is not required, as claim 13 was interpreted to encompass when the condition of “the humidity value is greater than the relative humidity threshold and the temperature value is greater than the temperature threshold” was not met.

As to claim 15-17, it will be noted, according to MPEP 2111.04 – II, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”. In this case the claim requires, “if the humidity value is greater than the relative humidity threshold and the temperature value is less than the temperature threshold, setting a target temperature of the first side of the thermoelectric cooling unit to be the threshold temperature(claim 15)”, “if the humidity value is equal to or less than the humidity threshold and the temperature value is less than the temperature threshold, setting temperature of the first side of the thermoelectric cooing unit to be the temperature threshold (claim 16)”, and “if the humidity value is equal to or less than the humidity threshold and the temperature value is greater than the temperature threshold, setting a first target temperature of the first side of the thermoelectric cooling unit to be the threshold temperature; and adjusting the temperature inside the container to be a second temperature value different from the temperature value (claim 17)”, which includes when the above stated conditions are present and when the above stated conditions are not present. Due to this, the claimed functionality within the method is not required, as the claims encompass the scenario when the humidity is less than or equal to the humidity threshold, and the temperature is equal to the threshold temperature. SAGERIAN, as modified by JOHANSSON and 35 U.S.C. 103 rationale, therefore, renders the claim obvious, due to the limitations of the claims not being required, as they are contingent on conditions that have not been met.

As to claim 22(as interpreted under 35 U.S.C. 112(b) for examination purposes), SAGERIAN, as modified by JOHANSSON and 35 U.S.C. 103 rationale, further discloses wherein the thermoelectric cooling unit is adjacent to the cover (figure 6-8 which positions the thermoelectric cooling unit adjacent the rear cover,300, and in view of figure 1, which provides the thermoelectric cooling unit adjacent the front cover, 200).

Response to Arguments
Applicant’s arguments with respect to claims 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NPL cited on the PTO-892 (Effects of display position of a visual in-vehicle task... - Wittman (July 2006) and Statement of Principles,Criteria, and Verification Procedures... - Auto Alliance (June 2006)) are considered relevant prior art, as each outline display orientation considerations within vehicles for optimal viewing of the information along the screens to a driver or passenger of a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        2/26/2021